Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending in this application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/23/2020, 10/13/2021 are in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS have been considered by the examiner.

Claim Objections
Claims 1, 2 and 4-6 are objected to because of the following informalities:  
Claim 1 line 13, “the side surface of the stack” should be –the outer side surface of the stack--.
Claim 1 line 16, “the side surface of the stack” should be –the outer side surface of the stack--.
Claim 2 line 1, “the fill layer” should be –the polymer fill layer--.
Claim 4 lines 1-2, “the side surface” should be –the outer side surface--.
Claim 5 line 2, “the side surface” should be –the outer side surface--.
Claim 6 line 1, “the fill layer” should be –the polymer fill layer--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US20210257136A1 with priority date of 02/13/2020 for provisional application 62976035) and further in view of Frank (DE102017216024A1).
Regarding claim 1, Hughes teaches a surge arrester (i.e. surge arrester 100) (fig.1) comprising: a polymer body (i.e. housing 102) (fig.1) ([0014], housing 102 includes an elastomeric conductive shell 108 and an elastomeric primary insulation 110) comprising: a first leg (i.e. second housing portion 106) (fig.1) having a first channel ([0017], second housing portion 106 … includes a metal oxide varistor (MOV) stack 128 and a ground connection assembly 130) (implicit that 106 has a first channel) defined therein (implicit); and a second leg (i.e. first housing portion 104) (fig.1) perpendicular to the first leg ([0017], first housing portion 
Hughes does not teach a plurality of rods disposed around the side surface of the stack, each rod comprising a first end that is connected to the first end fitting and a second end that is connected to the second end fitting; and a polymer fill layer between the side surface of the stack and the first leg of the body.
Frank teaches in a similar field of surge arrester having a varistor column (abstract, subject matter of the present invention is a surge arrester having a varistor column) that, a plurality of rods (page 1, Rods made of glass fiber reinforced plastic (GRP) are often used as the stabilizing agent) (i.e. GRP rods 9) (fig.1) (e.g. GRP rods 9 received in recesses 23) (fig.7) disposed around an outer side surface (e.g. outer side of varistor column that would go into 24) (fig.7) (page 4, a large recess in the middle 24, which is intended for insertion via the varistor column) (page 4, Within the diameter of the annular spacer means 22 are recesses 23 provided, which serve to receive the stabilizing agent) of a stack (page 4, varistor column), each rod comprising a first end (e.g. end of rod 9 closest to 10 and 11) (fig.1) that is connected to a first end fitting (i.e. end fitting 6) (fig.1) and a second end (e.g. end of rod closest to 33 and 34) (fig.1) that is connected to a second end fitting (i.e. end fitting 32) (fig.1); and a polymer fill layer (i.e. spacer means 22) (fig.7) (page 4, elastically deformable plastic ring 15) (22 is equated with 15 in the claims and the same language is used to describe 15 and 22, therefore 22 is the same material as 15) between the outer side surface of the stack (e.g. side surfaces of resistors 7 forming varistor column 35) (fig.1) and a first leg of the body (i.e. housing 2) (fig.1).

Regarding claim 2, Hughes and Frank teach the surge arrester of claim 1 wherein the polymer fill layer fills an air void that would otherwise be defined between the side surface of the stack and the first leg of the body due to the plurality of rods (Frank, page 4, this embodiment thus distances the stabilizing agent from the varistor column) (Frank, it is implicit that an air void would be present in the place of spacer means 22, between the stack and first leg, as rods 9 received in recesses 23 would necessarily occupy space in three dimensions).
Regarding claim 3, Hughes and Frank teach the surge arrester of claim 1 wherein the fill layer completely surrounds each one of the plurality of rods (Frank, e.g. fill layer 22 completely surrounds recesses 23 that receive rods 9) (figs.1 and 7).
Regarding claim 4, Hughes and Frank teach the surge arrester of claim 1 wherein the fill layer completely surrounds the outer side surface of the stack (Frank, e.g. spacer means 22 receives varistor stack in the recess 24) (fig.7) (Frank, it is necessarily true that the outer side surface is completely surrounded by 22 as seen in fig.7).
Regarding claim 5, Hughes and Frank teach the surge arrester of claim 1 wherein each of the plurality of rods is spaced apart from the outer side surface of the stack (Frank, page 4, this embodiment thus distances the stabilizing agent from the varistor column).
Regarding claim 6, Hughes and Frank teach the surge arrester of claim 1 wherein the polymer fill layer extends between the first end fitting and the second end fitting (Frank, page 
Regarding claim 7, Hughes and Frank teach the surge arrester of claim 1 wherein the plurality of varistor elements comprise a plurality of metal-oxide varistor elements (Hughes, i.e. metal oxide varistor (MOV) stack 128) ([0017], the first housing portion 104 and includes a metal oxide varistor (MOV) stack 128).
Regarding claim 8, Hughes and Frank teach the surge arrester of claim 1 wherein the body is formed of an elastomer (Hughes, [0014], housing 102 includes an elastomeric conductive shell 108 and an elastomeric primary insulation 110).
Regarding claim 9, Hughes and Frank teach the surge arrester of claim 1 wherein the fill layer is formed of an elastomer (Frank, page 4, elastically deformable plastic ring 15) (Frank, 22 is equated with 15 in the claims and the same language is used to describe 15 and 22, therefore 22 is the same material as 15).
Regarding claim 10, Hughes and Frank teach the surge arrester of claim 1 wherein the body is T-shaped (Hughes, [0017], first housing portion 104 and the second housing portion 106, in combination, form a general "T" shape).
Regarding claim 12, Hughes and Frank teach the surge arrester of claim 1 wherein the second channel is configured to receive a standard 600 Amp bushing (Hughes, [0015], The bushing may be, for example, a 600 A standard shaped bushing).
Regarding claim 13, Hughes teaches a method ([0013], devices and method described herein) of assembling a surge arrester (i.e. surge arrester 100) (fig.1), the method comprising: 
Hughes does not teach forming at least a portion of a cage by connecting a first end of each of a plurality of rods to a first end fitting; connecting a second end of each of the plurality of rods to a second end fitting; forming a fill layer around the stack of the plurality of varistor elements and around the plurality of rods to thereby form a varistor assembly.
Frank teaches in a similar field of endeavor of surge arrester having a varistor assembly (abstract, subject matter of the present invention is a surge arrester having a varistor column) that, forming at least a portion (e.g. portion of cage formed by rods 9) (fig.1) of a cage (e.g. cage formed by rods 9) (fig.1) (also refer to rods 9 in recess 23) (fig.7) by connecting a first end (e.g. end of rod 9 closest to 10 and 11) (fig.1) of each of a plurality of rods (page 1, Rods made of glass fiber reinforced plastic (GRP) are often used as the stabilizing agent) (i.e. GRP rods 9) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the cage formed of the plurality of rods and polymer fill layer in Hughes, as taught by Frank, as it provides the advantage of damping vibrations along with additional mechanical stability.
Regarding claim 14, Hughes and Frank teach the method of claim 13 wherein receiving the varistor assembly in the polymer surge arrester body comprises molding the body around the varistor assembly (Hughes, [0015], plug and housing are molded as one unit).
Regarding claim 15, Hughes and Frank teach the method of claim 13 wherein the fill layer fills an air void that would otherwise be defined between the stack and the body due to the plurality of rods (Frank, page 4, this embodiment thus distances the stabilizing agent from the varistor column) (Frank, it is implicit that an air void would be present in the place of spacer means 22, between the stack and first leg, as rods 9 received in recesses 23 would necessarily occupy space in three dimensions), and wherein the fill layer completely surrounds each of the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hughes (US20210257136A1 with priority date of 02/13/2020 for provisional application 62976035) and Frank (DE102017216024A1) and further in view of Luzzi (US20140268471A1).
Regarding claim 11, Hughes and Frank teach the surge arrester of claim 1.
Hughes and Frank do not teach wherein the body is elbow shaped.
Luzzi teaches wherein the body is elbow shaped ([0026], which includes an elbow body 102).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the elbow shaped body in Hughes and Frank, as taught by Luzzi, as it provides the advantage of coupling with additional cable accessories, without having to loosen the initial connection with the coupled apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gastaldi (US10304598B1) discloses a cage structure in fig.5, Paplinski (P. Paplinski and J. Wankowicz, "Application of leakage current parameters for technical diagnostics of surge arresters," in IEEE Transactions on Dielectrics and Electrical Insulation, vol. 23, no. 6, pp. 3458-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEVIN J COMBER/Primary Examiner, Art Unit 2839